SHARE PURCHASE AGREEMENT







NEWMARK INVESTMENT LIMITED




AND




CARBON STRATEGIC PTE LTD




AND




OAK RIDGE MICRO-ENERGY, INC.





--------------------------------------------------------------------------------

Contents




Clause

Number

Heading

Page




1

Purchase Price

   4

2

Representation, Warranties and Covenants of the Seller and

Carbon Stategic

   5

3

Representations and Warranties of the Company

 11

4

Covenants of the Company

 16

5

Covenants of the Seller and Carbon Strategic

 19

6

Conditions to the Company’s Obligations at Closing

             22

7

Conditions to the Seller’s Obligations at Closing

 24

8

Reliance on Representations and Warranties

 25

9

Termination and Liquidation damages

 25

10

General Provisions

 26




Schedule A

 34

Carbon Strategic Pte Ltd – Forestry Assets

 35





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      2




--------------------------------------------------------------------------------

This Share Purchase Agreement (sometimes called the “SPA”) is made and entered
into as of this 2nd day of October, 2012, by and between:




PARTIES

 

NEWMARK INVESTMENT LIMITED, a company registered and organized under the laws of
Hong Kong, with its registered office located at 801 Pacific House, 20 Queens
Road, Central, Hong Kong (the “SELLER”)

Fax: 852-28771319

Telephone: 852-28772290

Represented by: Mr. Hong Jia He, Chief Executive Officer

Country: Hong Kong

 

 

 

CARBON STRATEGIC PTE LTD, a company registered and organized under the laws of
Singapore, with its registered office located  at 20 Cecil Street, #14-01 Equity
Plaza, Singapore, 049705 (“CARBON STRATEGIC”)

Email : jflood@carbon-strategic.com

Telephone : +61419601459

Country : Australia

 

 

 

OAK RIDGE MICRO-ENERGY, INC. incorporated under the laws of the State of
Colorado, United States of America, a publicly-held company trading under the
symbol OKME.OB and having its registered address at 3046 East Brighton Place,
Salt Lake City, Utah, United States of America 84121 (the “COMPANY”)

 

Email: globalacq@aol.com

Mobile: 801-201-7635

Represented by: Mr Mark Meriwether, Director/President

Country: United States of America

 

 

 

(each a “Party” and together the “Parties”)







PRELIMINARY STATEMENTS




The Company desires to purchase from the Seller and the Seller desires to sell
to the Company 100% (One Hundred Percent) of the shareholding of Carbon
Strategic Pte Ltd (“Carbon Strategic”), Company Registration Number: 200819627C,
having an address of 20 Cecil Street #14-01 Equity Plaza, Singapore 049705, a
company registered under the laws of Singapore.  Carbon Strategic principally
owns forestry projects related to generating carbon credits, described and known
as the Forestry Assets in Schedule A (the “Forestry Assets”  or the “Carbon
Credits”), which is attached hereto and incorporated herein by reference.








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      3




--------------------------------------------------------------------------------

The Forestry Assets belonging to Carbon Strategic are included in the sale of
the shares of Carbon Strategic as purchased from the Seller by the Company, upon
the terms and conditions hereinafter set forth, along with all other assets and
liabilities of Carbon Strategic of every type or nature whatsoever, without
qualification, provided, however, in the name of Carbon Strategic, which shall
become a wholly-owned subsidiary of the Company on the closing (the “Closing”)
of the SPA.




NOW, THEREFORE, the Parties agree as follows:




Agreement to Purchase and Sell the Shares of Carbon Strategic




The Seller agrees to and shall sell, transfer, convey and deliver to the
Company, and the Company agrees to purchase, 100% (One Hundred Percent) of the
ordinary shares of Carbon Strategic and the certificates or share rights
representing 100% (One Hundred Percent) of the ordinary shares of Carbon
Strategic, which comprise all of the issued and outstanding shares of any class
of any stock of Carbon Strategic that are authorized to be issued by it (the
“Carbon Strategic Stock”), therein acquiring all of Carbon Strategic’s right,
title, and interest to the acquired Carbon Strategic Stock and the Forestry
Assets as set forth in Schedule A.




OPERATIVE PROVISIONS




1

Purchase Price




1.1

At the Closing, the Company will purchase 100% (One Hundred Percent) of the
Carbon Strategic Stock for a total purchase price (the “Purchase Price”) of
94,130,440 (Ninety Four Million One Hundred and Thirty Thousand Four Hundred and
Forty) shares of US$0.001 par value common stock of the Company (the “Company
Common Stock”).




1.2

The consideration of the Company Common Stock registered in the Seller’s name or
its Nominated Entity, as the Purchase Price, shall be delivered to the Seller at
the Closing, in exchange for the delivery by the Seller of the Carbon Strategic
Stock and any documents required or necessary, as applicable, to ensure that
Carbon Strategic has good and marketable title to all of the Forestry Assets
described in Schedule A.




1.3

The Parties have agreed that delivery of the Company Common Stock registered in
the Seller’s name or its Nominated Entity as described above at the Closing
shall fully discharge the Company’s obligations in respect of the delivery of
the agreed Purchase Price for the Carbon Strategic Stock.




1.4

Mark Meriwether (“Meriwether”), the Company’s sole director and President, in
such capacities on the Company’s behalf only, shall cause all outstanding
liabilities of the Company to be paid at the Closing, excluding up to US$50,000
of such liabilities, which such remaining US$50,000 in liabilities shall be paid
by the Seller on the Closing.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      4




--------------------------------------------------------------------------------




1.5

On the execution and delivery of this Share Purchase Agreement, the Seller shall
cause US$700,000 to be deposited by wire transfer into the Trust Account of
Leonard W. Burningham, Esq., legal counsel for the Company, from which: (i) the
remaining US$50,000 in liabilities of the Company that are the responsibility of
the Seller under Clause 1.4  shall be paid; (ii) all liabilities of the Company
that are the responsibility of Meriwether under Clause 1.4 shall be paid; (iii)
US$10,000 to John Bates (“Bates”) for his conveyance to the Company of his 10%
interest in Oak Ridge Micro-Energy, Inc., a Nevada corporation (“Oak Ridge
Nevada”), which is a 90% owned subsidiary of the Company; and (iv) the balance
remaining from such US$700,000 shall be paid to Meriwether, and Meriwether
agrees that any such cash balance shall satisfy all cash obligations only of the
Seller and the Company to Meriwether under Clause 10.10 hereunder.




1.6

Except as set forth in Clause 9.5, if the Closing does not occur prior to
November 9, 2012, through no fault of the Seller, the US$700,000 deposit shall
be promptly wired to the Seller, unless otherwise agreed subsequently by the
Parties in writing.




2

Representations, Warranties and Covenants of the Seller




Except as set forth in the Seller’s disclosure schedule to be delivered to the
Company on the Closing (the “Seller’s [and Carbon Strategic’s, as applicable]
Disclosure Schedules”), the Seller, and Carbon Strategic, hereby represent,
warrant and covenant to the Company that the statements in the following
paragraphs of this Clause 2.A with respect to the Seller and Carbon Strategic
are, to the actual knowledge of its Directors or Officers, all true and accurate
as of the date hereof and will be true and accurate as of the Closing:




Authority, Due Authorization and Ownership




2.A.1

The Seller has full power and authority to enter into this Share Purchase
Agreement.




2.A.2

The Seller is the beneficial owner of 100% (One Hundred Percent) of  the
shareholdings of any and all authorized classes of stock in Carbon Strategic,
herein referred to as the Carbon Strategic Stock, and the Forestry Assets, free
and clear of any liens or encumbrances of any type or nature whatsoever, and
that all of such Forestry Assets are the subject of valid, current and existing
contracts or other evidences of ownership, none of which are subject to any
default or other adverse claim or restriction or otherwise.




2.A.3

Subject to approval of the Seller’s shareholders, which has been already been
obtained and evidence of which shall be delivered by the Seller to the Company
at the Closing, the Seller has full corporate power and authority to sell,
transfer, assign and deliver the Carbon Strategic Stock to the Company as
provided for in this Share Purchase Agreement, including the Forestry Assets
owned by Carbon





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      5




--------------------------------------------------------------------------------

Strategic and that will continue to be owned by Carbon Strategic following the
Closing, and such delivery will convey to the Company good and marketable title
to 100% (One Hundred Percent) of the issued and outstanding shares of any and
all authorized classes of stock in Carbon Strategic, including by way of such
ownership, the Forestry Assets, free and clear of any liens or encumbrances of
any type or nature whatsoever.




2.A.4

This Share Purchase Agreement has been duly and validly executed and delivered
by the Seller, and upon the execution and delivery by the Company of this Share
Purchase Agreement and the delivery by the Company of the Company Common Stock,
will constitute, a legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforcement may
be limited by bankruptcy or insolvency laws or other laws affecting enforcement
of creditors’ rights or by general principles of equity.




Binding Agreement




2.A.5

This Share Purchase Agreement, when signed by the Seller’s Directors or Officers
and approved by its shareholders, will have been duly and validly executed and
delivered by the Seller, and upon the execution and delivery by the Company of
this Share Purchase Agreement and the delivery by the Company of the Company
Common Stock, will constitute a legal, valid and binding obligation of the
Seller enforceable against it in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization or other laws affecting enforcement of creditors’ rights or by
general principles of equity, whether considered in a proceeding at law or in
equity.




No Conflicts




2.A.6

The execution and delivery by the Seller of this Share Purchase Agreement does
not, and the performance by the Seller of its obligations under this Share
Purchase Agreement and the consummation of the transactions contemplated hereby
will not, conflict with or result in a violation or breach of any of the terms,
conditions or provisions of any other agreement to which the Seller is a party.




Valid Issuance




2.A.7

The Carbon Strategic Stock being purchased by the Company pursuant to this Share
Purchase Agreement shall at the Closing, be duly and validly issued, fully paid,
and non-assessable and shall constitute 100% (One Hundred Percent) of the issued
share capital of all classes of authorized stock of Carbon Strategic.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      6




--------------------------------------------------------------------------------







Good Titles




2.A.8

Carbon Strategic has good and marketable title, free and clear of any liens or
encumbrances of any type or nature whatsoever to all of its assets and
properties, including those Forestry Assets reflected on Schedule A hereto.




Unregistered Shares




2.A.9

The Seller understands that the issue and delivery of the 94,130,440 (Ninety
Four Million One Hundred and Thirty Thousand Four Hundred and Forty) shares of
the Company Common Stock issued to Seller as consideration for the Purchase
Price have not been registered under the United States Securities Act of 1933,
as amended (the “Securities Act”) and as such are “restricted securities” as
defined in SEC Rule 144 and may not be publicly resold other than pursuant to
Rule 144 or a similar exemption from registration or qualification provisions of
the Securities Act or applicable securities laws, rules and regulations of any
state of the United States.  The Seller specifically acknowledges that it has no
registration rights to require the Company to register the resale of the Company
Common Stock with the SEC.




Sophisticated, Experienced Investor and Non-U.S. Person, Access to Information
and Investment Intent




2.A.10

The Seller and its principals are experienced and sophisticated in investment
matters, and the Seller and its principals are each “accredited investors” as
that term is defined in SEC Rule 501, and each is a “non-U.S. Person” as defined
in SEC Regulation S.




2.A.11

The Seller understands the nature of the public trading market risks in
unregistered securities and that the shares of the Company Common Stock to be
delivered to the Seller as the agreed consideration for the Purchase Price of
the Carbon Strategic Stock should be considered to be highly speculative as
there is no “established trading market” for such shares and that the actual
trading market for such shares is very limited.




2.A.12

The Seller and its principals have had prior access to all reports and
registration statements filed by the Company with the SEC that are contained in
the Edgar Archives of the SEC, and have had the opportunity to review all such
reports and registration statements to their complete satisfaction, and to ask
of and receive answers to all questions posed by the Seller to the sole director
and executive officer of the Company, to the extent desired.




2.A.13

The Seller is acquiring the Company Common Stock for investment purposes and not
with a view of public distribution, and the stock certificate or certificates to





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      7




--------------------------------------------------------------------------------

represent such Company Common Stock to be delivered to the Seller shall contain
a customary SEC Rule 144 “restricted” legend.




Solvency




2.A.14

The Seller is “solvent” and able to pay its obligations as they become due.  The
Seller, and Carbon Strategic, hereby represent, warrant and covenant to the
Company that the statements in the following paragraphs of this Clause 2.B with
respect to Carbon Strategic are all true and accurate as of the date hereof and
shall be true and accurate as of the Closing, including any of the
representations and warranties below that may be applicable to the Seller and
the negotiation and the Closing of this Share Purchase Agreement:




Authority and Authorizations




2.B.1

Carbon Strategic is a corporation duly organized and validly existing under the
laws of the country of Singapore and has all corporate power or licenses and
qualifications necessary to engage in all transactions in which it has been
involved, as well as any general business transactions in the future that may be
desired by its Directors, Officers, Managers or otherwise. No consents of any
kind are required of Carbon Strategic to authorize the Seller to sell the Carbon
Strategic Stock, and no sale of the Carbon Strategic Stock shall have any
“Material Adverse Affect” (as defined below) on any of its assets or business,
including current and existing contracts or other evidences of ownership
respecting the Forestry Assets.




2.B.2

Carbon Strategic is in good standing in all respects in the country of Singapore
and in any jurisdiction in which the ownership and leasing of its properties and
assets, including the Forestry Assets, or the conduct of its business requires
such qualification, except where the failure to be so qualified or be in good
standing will not have a Material Adverse Effect on the ability of the Seller or
Carbon Strategic to consummate the transactions contemplated by this Agreement.

2.B.3

Carbon Strategic is not subject to any pending or threatened litigation, claims
or lawsuits from any party, and there are no pending or threatened proceedings
against Carbon Strategic by any person, business, governmental agency or
otherwise; and it has not violated any governmental law of any jurisdiction to
which it may be subject, including, but not limited to, as applicable, money
laundering laws, foreign corrupt practices acts, environmental laws or
otherwise, of applicable jurisdictions.  Further, no adverse claims have been
made against the Forestry Assets or any current and existing contracts or other
evidences of ownership respecting the Forestry Assets.




2.B.4

Carbon Strategic has one class of stock authorized to be issued, ordinary
shares, of which one (1) share is issued and outstanding, all referred to herein
as the Carbon Strategic Stock; and there are no options, warrants, calls,
subscriptions or





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      8




--------------------------------------------------------------------------------

other rights of any kind or nature pursuant to which any other stock of any
class of Carbon Strategic could be authorized or will be acquired prior to the
Closing.




2.B.5

Carbon Strategic owns all of its assets, including the Forestry Assets described
in Schedule A hereto and all current and existing contracts or other evidences
of ownership respecting the Forestry Assets, free and clear of any liens or
encumbrances whatsoever.




2.B.6

Carbon Strategic is not a party to any contract, lease or agreement, which would
subject it to any adverse performance or business obligations that would have a
Material Adverse Effect on it or its business, assets or otherwise after the
Closing.




2.B.7

Carbon Strategic does not own any real estate or any interests in real estate.




2.B.8

Carbon Strategic is not liable for any taxes, including income, real or personal
property taxes, to any foreign government whatsoever, including Singapore.
 Carbon Strategic has timely filed all governmental filings or reports required
to be filed by it with any governmental agency and all taxes or fees required to
be paid by Carbon Strategic in respect of such filings have been paid in full,
including in Singapore.  None of such filings are subject to examination by any
such governmental authority and Carbon Strategic has not received notice of any
intention to require Carbon Strategic to file any additional filings in any
jurisdiction to which it may be subject.




2.B.9

Carbon Strategic, to the actual knowledge of its Directors, Officers and
Managers, is not in violation of any provision of laws or regulations of any
jurisdiction to which it may be subject.




2.B.10

The delivery to the Company of share certificates evidencing the transfer of the
Carbon Strategic Stock pursuant to the provisions of this Share Purchase
Agreement will transfer to the Seller good and marketable title thereto, free
and clear of any liens, encumbrances, restrictions and claims of any kind, and
such delivery will not violate any of the provisions of applicable law,
including the laws of Singapore or Hong Kong.




2.B.11

All issuances by Carbon Strategic of the Carbon Strategic Stock in past
transactions have been legally and validly effected, without violation of any
rights, privileges, preferences or laws of any kind or nature whatsoever, and
all of such shares of Carbon Strategic Stock are fully paid and non-assessable
and not subject to any personal or governmental right or claim that would in any
way affect the delivery of such shares to the Company under this Share Purchase
Agreement, free and clear of any liens, encumbrances, restrictions and claims of
any kind.








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      9




--------------------------------------------------------------------------------



2.B.12

There are no shareholders agreements, voting agreements or other similar
agreements with respect to Carbon Strategic Stock to which Carbon Strategic or
any of its shareholders is a party.




2.B.13

There are no outstanding judgments, liens or any other security interests filed
against Carbon Strategic or any of its properties in any jurisdiction, including
its Forestry Assets.




2.B.14

Carbon Strategic has no employment contracts or agreements with any of its
Directors, Officers or Managers; and Carbon Strategic has no employees or other
similar parties.




2.B.14

Carbon Strategic has no insurance or employee benefit plans whatsoever.




2.B.15

Carbon Strategic is not in default under any contract or any other document or
agreement, including those related to its Forestry Assets.




2.B.17

Carbon Strategic has no outstanding powers of attorney and no obligations
concerning the performance and obligations of the Seller concerning this Share
Purchase Agreement.




2.B.18

The execution and delivery of this Share Purchase Agreement, and the subsequent
Closing thereof, will not result in the breach by Carbon Strategic of:




(a)

Any agreement, other instrument or otherwise to which it is or has been a party;
or




(b)

Carbon Strategic’s Articles of Incorporation or Organization, Bylaws or other
charter documents; or




(c)

The laws of any jurisdiction in which it is organized or qualified to do
business.




2.B.19

All financial and other information which Carbon Strategic and/or the Seller
furnished (including but not limited to the audited financial statements for the
fiscal years ended June 30, 2011, 2010, and 2009, and the current and existing
contracts or other evidences of ownership respecting the Forestry Assets) or
will furnish to the Company, including but not limited to information with
regard to Carbon Strategic and/or the Seller since their inception, shall:




(a)

Be true, accurate and complete as of its date and in all material respects
except to the extent such information is superseded by information marked as
such;




(b)

Not omit any material fact, required to make any statement made, not misleading;
and





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      10




--------------------------------------------------------------------------------




(c)

Present fairly the financial condition of Carbon Strategic as of the dates and
for the periods covered thereby.




2.B.20

The representations and warranties herein by the Seller and Carbon Strategic
shall be true and correct in all material respects on and as of the Closing
hereof with the same force and effect as though said representations and
warranties had been made on and as of the Closing.




2.B.21

The representations and warranties made above shall survive the Closing and
shall expire for all purposes in the date numerically corresponding to the
Closing in the twelfth (12th) month after the Closing with the exception of
material changes in the normal course of day to day business.




2.B.22

The Seller has the requisite power and authority to enter into and perform this
Share Purchase Agreement and to sell the Carbon Strategic Stock being sold to
the Company hereunder by the Seller, and no consent of Carbon Strategic is
required or necessary, by charter or applicable law.




2.B.23

The execution, delivery and performance of this Share Purchase Agreement by the
Seller and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action, and no further
consent or authorization of the Seller or Carbon Strategic is required.




2.B.24

This Share Purchase Agreement has been duly authorized, executed and delivered
by the Seller and constitutes, or shall constitute when executed and delivered,
a valid and binding obligation of the Seller, enforceable against the Seller in
accordance with the terms thereof.




2.B.25

Neither the Seller nor Carbon Strategic has employed any investment banker,
broker, or finder in connection with the transactions contemplated by this Share
Purchase Agreement and no such person or entity is entitled to a fee with
respect to the transactions contemplated by this Share Purchase Agreement.




3

Representations and Warranties of the Company




Except as set forth in the Company’s disclosure schedule to be delivered to the
Seller on the Closing (the “Company’s Disclosure Schedules”), the Company hereby
represents, warrants and covenants to the Seller that the statements in the
following paragraphs of this Clause 3 with respect to the Company are all true
and accurate as of the date hereof and will be true and accurate as of the
Closing:




3.1

The Company is a corporation duly organized and validly existing under the Laws
of the State of Colorado and has all corporate power necessary to engage in all
transactions in which it has been involved, as well as any general business





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      11




--------------------------------------------------------------------------------

transactions in the future that may be desired by its Directors or Executive
Officers.




3.2

The Company is in good standing with the Secretary of State of Colorado.




3.3

Except as set forth in Clause 3.4, prior to or at the Closing, all of the
Company’s outstanding debts and obligations shall be paid off (at no expense or
liability to the Seller),and the Company shall provide evidence of such payoff
to the Seller’s reasonable satisfaction.  Should the Seller discover any
obligation of the Company that was not paid prior to the Closing Date exceeding
the amount set forth in Clause 3.4, the Company shall undertake to indemnify the
Seller for any and all such liabilities, whether outstanding or contingent at
the time of Closing.




3.4

Subject to the Seller’s compliance with Clause 1.5, the Company will have no
liabilities at Closing other than short term debts not to exceed US$50,000,
which the Seller has agreed to pay at the Closing in accordance with Clause 1.5.




3.5

 The Company is not subject to any pending or threatened litigation, claims or
lawsuits from any party, and there are no pending or threatened proceedings
against the Company by any federal, state or local government, or any
department, board, agency or other body thereof.




3.6

The Company has one subsidiary, Oak Ridge Nevada, 100% (One Hundred Percent) of
the shares of which are or shall be owned by the Company at the Closing, subject
to the Seller’s compliance with Clause 1.5.  Oak Ridge Nevada holds all Patents,
Intellectual Property and Assets of the Company specifically including the
Thin-Film Lithium Battery Technology (hereinafter called “Intellectual Property”
and “Intellectual Property Licenses”) that has been previously owned or
controlled by the Company.




3.7

The Company will maintain 100% (One Hundred Percent) Ownership and beneficial
rights of what Oak Ridge Nevada owns, controls or has influence over in
whatsoever manner, including all Patents, Intellectual Property and Assets to
the Thin-Film Lithium Battery Technology that have been previously owned or
controlled by the Company.




3.8

The Company represents and warrants that at Closing the Company has 100% (One
Hundred Percent) ownership and beneficial rights of all Patents, Intellectual
Property Rights and Titles to the Thin-Film Lithium Battery Technology that have
been previously owned or controlled by the Company and that all said Patents and
Intellectual Property Rights and Titles for the Thin-Film Battery Technology are
current and valid and will be current and valid for a period of at least six
months post-Closing.




3.9

The Company is not a party to any contract, lease or agreement, which would
subject it to any performance or business obligations after the Closing.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      12




--------------------------------------------------------------------------------




3.10

The Company does not own any real estate or any interests in real estate.




3.11

The Company is not liable for any taxes, including income, real or personal
property taxes, to any governmental or state agencies whatsoever.  The Company
has filed all income, real or personal property, sales, use, employment or other
governmental tax returns or reports required to be filed by it with any federal,
state or other governmental agency and all taxes required to be paid by the
Company in respect of such returns have been paid in full.  None of such returns
are subject to examination by any such taxing authority and the Company has not
received notice of any intention to require the Company to file any additional
tax returns in any jurisdiction to which it may be subject.




3.12

The Company, to the actual knowledge of its Directors or Officers, is not in
violation of any provision of laws or regulations of federal, state or local
governmental authorities and agencies.




3.13

The delivery to the Seller of share certificates evidencing the issuance of
94,130,440 (Ninety Four Million One Hundred and Thirty Thousand Four Hundred and
Forty) shares of the Company Common Stock as the consideration or Purchase Price
pursuant to the provisions of this Share Purchase Agreement will transfer to the
Seller good and marketable title thereto, free and clear of any liens,
encumbrances, restrictions and claims of any kind or nature whatsoever, except
those applicable to public resale of shares that comprise “restricted
securities” under SEC Rule 144.




3.14

There will be no issued and outstanding shares of the Company other than the
aggregate of 100,000,000 shares (One Hundred Million Shares) issued and
outstanding as of the Closing, comprised of the 94,130,440 shares that are the
Purchase Price issuable and payable to the Seller; the 2,869,560 shares of the
Company presently outstanding and mostly publicly-held; and the 3,000,000 shares
issuable to Mark Meriwether hereunder as outlined in Clause 10.10.




3.15

The Seller, at the Closing, will have full and valid title to the 94,130,440
shares of the Company Common Stock issued to the Seller as the consideration or
Purchase Price pursuant to the provisions of this Share Purchase Agreement, and
there will be no existing impediment or encumbrance to the sale and transfer of
the consideration or Purchase Price and such Company Common Stock to the Seller,
except as outlined in Clause 3.13.




3.16

On delivery to the Seller of the consideration or Purchase Price of the
94,130,440 shares of the Company Common Stock, all of such Company Common Stock
shall be free and clear of all liens, encumbrances, charges or assessments of
any kind, except as outlined in Clause 3.13; such Company Common Stock will be
legally and validly issued and fully paid and non-assessable shares of the
Company’s common stock; and all such Company Common Stock shall have





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      13




--------------------------------------------------------------------------------

been issued to the Seller under duly authorized resolutions of the Board of
Directors of the Company.




3.17

All issuances of the Company of the shares of their common stock in past
transactions have been legally and validly effected, without violation of any
pre-emptive rights, and all of such shares of common stock are fully paid and
non-assessable.




3.18

There are no outstanding subscriptions, options, warrants, convertible
securities or rights or commitments of any nature in regard to the Company’s
authorized but unissued common stock or, to the knowledge of the Company, any
agreements restricting the transfer of outstanding or authorized but unissued
common stock.




3.19

There are no shareholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
shareholders.




3.20

There are no outstanding judgments, liens or any other security interests filed
against the Company or any of its properties.




3.21

The Company has no employment contracts or agreements with any of its officers,
directors, or with any consultants; and the Company has no employees or other
such parties.




3.22

The Company has no insurance or employee benefit plans whatsoever.




3.23

The Company is not in default under any contract, agreement or any other
document.




3.24

The Company has no outstanding powers of attorney and no obligations concerning
the performance and obligations of the Company concerning this Share Purchase
Agreement.




3.25

Subject to the Company’s acquisition of the remaining 10% of the outstanding
common stock of Oak Ridge Nevada as contemplated by Clause 1.5, the execution
and delivery of this Share Purchase Agreement, and the subsequent Closing
thereof, will not result in the breach by the Company of:




(a)

Any agreement or other instrument to which they are or have been a party; or




(b)

The Company’s Articles of Incorporation or Bylaws.




3.26

All financial and other information which the Company or its principals
furnished or will furnish to the Seller, including information with regard to
the Company





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      14




--------------------------------------------------------------------------------

contained in the SEC Edgar Archives and filed by the Company since its
inception:




(a)

Is true, accurate and complete as of its date and in all material respects
except to the extent such information is superseded by information marked as
such;




(b)

Does not omit any material fact, not misleading; and




(c)

Presents fairly the financial condition of the organization as of the date and
for the period covered thereby.




3.27

The common stock of the Company is registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and there are
no proceedings pending to revoke or terminate such registration.  Since at least
the last five (5) years while the Company’s common stock was registered under
the Exchange Act, the Company has filed all reports with the SEC required to be
filed by the Exchange Act, and all annual or quarterly reports filed during the
past 12 months were timely filed.




3.28

The representations and warranties herein by the Company shall be true and
correct in all material respects on and as of the Closing hereof with the same
force and effect as though said representations and warranties had been made on
and as of the Closing.




3.29

The representations and warranties made above shall survive the Closing and
shall expire for all purposes in the date numerically corresponding to the
Closing in the twelfth (12th) month after the Closing.




3.30

The Company has the requisite power and authority to enter into and perform this
Share Purchase Agreement and to purchase the Carbon Strategic Stock being sold
to it hereunder by Seller.




3.31

The execution, delivery and performance of this Share Purchase Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action, and no further
consent or authorization of the Company is required.




3.32

This Share Purchase Agreement has been duly authorized, executed and delivered
by the Company and constitutes, or shall constitute when executed and delivered,
a valid and binding obligation of the Company, enforceable against the Company
in accordance with the terms thereof.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      15




--------------------------------------------------------------------------------







4

Covenants of the Company




General




From the date of this Share Purchase Agreement and until the Closing, the
Company covenants the following:




4.1

To the best of its ability, to preserve intact the current status of the Company
as an issuer registered under Section 12(g) of the Exchange Act.




4.2

To furnish Seller with all corporate records and documents, such as Articles of
Incorporation and Bylaws, minute books, stock books, or any other corporate
document or record (including financial and bank documents, books and records)
requested by the Seller.




4.3

To not enter into any contract or business transaction, merger or business
combination, or incur any further debts or obligations without the express
written consent of the other Parties.




4.4

To not amend or change its Articles of Incorporation or Bylaws, or issue any
further shares of its US$0.001 par value common stock or create any other class
of shares in the Company without the express written consent of the Seller other
than to deliver and issue the consideration or Purchase Price of 94,130,440
shares of the Company Common Stock as contemplated herein.




4.5

To not issue any stock options, warrants or other rights or interests in or to
its shares which would subject it to any performance or business obligations
after the Closing without the express written consent of the Seller.




4.6

To not encumber or mortgage any right or interest in the Shares of the common
stock or the consideration or Purchase Price of 94,130,440 shares of the Company
Common Stock being delivered and issued to the Seller hereunder, and also to not
transfer any rights to such Company Common Stock or such consideration or
Purchase Price to any third party whatsoever.




4.7

To not declare any dividend in cash or stock, or any other benefit.




4.8

To not institute any bonus, benefit, profit sharing, stock option, pension
retirement plan or similar arrangement.




4.9

At the Closing, the Company and Oak Ridge Nevada will obtain and submit to the
Seller resignations of current officers and Directors and appoint the Directors
as nominated by the Seller to the extent outlined in this Share Purchase
Agreement.








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      16




--------------------------------------------------------------------------------



4.10

To indemnify the Seller against and to pay any loss, damage, expense or claim or
other liability incurred or suffered by the Seller by reason of the breach of
any covenant or inaccuracy of any warranty or representation contained in this
Share Purchase Agreement for a period of one (1) year from the Closing, when
these representations and warranties shall expire.




Capitalization of the Company




4.11

At the Closing, there will be no more than 100,000,000 (One Hundred Million)
shares of US$0.001 par value common stock outstanding in the Company.




4.12

There are no conversion or exchange privileges, pre-emptive rights, conversion
of restricted shares to unrestricted or other rights or agreements to purchase
or otherwise acquire or issue any securities of the Company other than have been
disclosed to Seller, and there is no agreement or understanding between any
persons and/or entities, which affects or relates to the voting or giving of
written consents with respect to any security of the Company or any instrument
or security exercisable or exchangeable for, or convertible into any security of
the Company.




Government Approval




4.13

The issue and delivery of the Company Common Stock to be delivered and issued by
the Company to Seller will be issued with a legend stating the shares have not
been registered under the Securities Act and are subject to restrictions on
transfer other than pursuant to certain exemptions under the rules and
regulations of the SEC or the Securities Act.




Company Reports, Financial Statements, Undisclosed Liabilities




4.14

There are no reports, schedules, forms, certifications, prospectus and
registrations, proxy or other statements required to be filed or furnished by
Company with the SEC pursuant to law that have not been filed as required by law
and the Company warrants that it has been designated as an operational and not a
“shell company” for at least the last ten (10) years.




No conflicts




4.15

Neither the Company nor Oak Ridge Nevada is in violation of, in conflict with,
in breach of or in default under any term or provision of:




(a)

its Certificate of Incorporation or Bylaws (each as may have been amended,
supplemented or restated); and




(b)

any provision of any judgment, writ, injunction, decree or order to which any of
them is a party.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      17




--------------------------------------------------------------------------------




Litigation




4.16

There is no action, suit, proceeding or investigation pending or, to the best
knowledge of the Company, currently threatened against the Company or Oak Ridge
Nevada that may affect the validity of this Share Purchase Agreement or the
right of the Company to enter into this Share Purchase Agreement or to
consummate the transactions contemplated hereby.




4.17

There is no action, suit, proceeding or investigation pending or, to the best
knowledge of the Company, currently threatened against the Company or Oak Ridge
Nevada, before any court or by or before any governmental body or any
arbitration board or tribunal, nor is there any judgment, decree, injunction or
order of any court, governmental department, commission, agency, instrumentality
or arbitrator against the Company or Oak Ridge Nevada.




4.18

Neither the Company nor Oak Ridge Nevada is a party or subject to the provisions
of any adverse order, writ, injunction, judgment or decree of any court or
government agency.




Brokers Fees and Commissions




4.19

Neither the Company nor any of its officers, directors, employees, stockholders,
agents or representatives, has employed any investment banker, broker, or finder
in connection with the transactions contemplated by this Share Purchase
Agreement and no such person or entity is entitled to a fee with respect to the
transactions contemplated by this Share Purchase Agreement.




Applicable Laws




4.20

The Company and Oak Ridge Nevada have complied in all respects with applicable
federal and state laws, rules and regulations applicable to it and all shares of
capital stock of the Company have been issued in accordance with applicable
federal and state securities laws, rules and regulations.




Books and Financial Records




4.21

All the accounts, books, registers, ledgers, Board minutes and financial and
other material records of whatsoever kind of each of the Company and Oak Ridge
Nevada have been substantially fully properly and accurately kept and completed;
there are no material inaccuracies or discrepancies of any kind contained or
reflected therein; and they give and reflect a true and fair view of the
financial, contractual and legal position of each Company.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      18




--------------------------------------------------------------------------------







Minute Books




4.22

The minute books of each of the Company and Oak Ridge Nevada contain a
substantially complete summary of all meetings of Directors and stockholders
since the time of incorporation and reflect all transactions referred to in such
minutes accurately in all material respects.




Investment Company




4.23

The Company is not an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.




Property




4.24

The Company has Intellectual Property and Intellectual Property Licenses held in
Oak Ridge Nevada. 100% (One Hundred Percent) of this Intellectual Property, 100%
Intellectual Property Licenses and 100% (One Hundred Percent) of the shares of
Oak Ridge Nevada will remain the property of the Company at the Closing.




4.25

The Company and Oak Ridge Nevada have no real property or real property leases
for which either is bound.




5

Covenants of the Seller and Carbon Strategic




General




From the date of this Share Purchase Agreement and until the Closing, the Seller
and Carbon Strategic, covenant the following:




5.1

To the best of its ability, preserve intact the current status of the Seller and
Carbon Strategic under the laws of the jurisdiction of organization.




5.2

To furnish the Company with all corporate records and documents, such as
Articles of Incorporation and Bylaws, minute books, stock books, or any other
corporate document or record (including financial and bank documents, books and
records) requested by the Company.




5.3

To not enter into any contract or business transaction, merger or business
combination, or incur any further debts or obligations without the express
written consent of the Company.








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      19




--------------------------------------------------------------------------------



5.4

To not amend or change their respective Articles of Incorporation or
Organization or Bylaws or other charter documents, or issue any further shares
or equity of either or create any other class of shares of either without the
express written consent of the Company.




5.5

To not issue any stock options, warrants or other rights or interests in or to
its shares which would subject it to any performance or business obligations
after the Closing without the express written consent of the Company.




5.6

To not encumber or mortgage any right or interest in the Carbon Strategic Stock,
and also to not transfer any rights to such Carbon Strategic Stock to any third
party whatsoever.




5.7

To not declare any dividend in cash or stock, or any other benefit.




5.8

To not institute any bonus, benefit, profit sharing, stock option, pension
retirement plan or similar arrangement.




5.9

To indemnify the Company against and to pay any loss, damage, expense or claim
or other liability incurred or suffered by the Company by reason of the breach
of any covenant or inaccuracy of any warranty or representation contained in
this Share Purchase Agreement for a period of one (1) year from the Closing,
when these representations and warranties shall expire.




Capitalization of the Company




5.10

At the Closing there will be no more than one (1) ordinary share of Carbon
Strategic issued and outstanding, which shall comprise the Carbon Strategic
Stock being sold hereunder to the Company by the Seller.




5.11

There are no conversion or exchange privileges, pre-emptive rights, conversion
of restricted shares to unrestricted or other rights or agreements to purchase
or otherwise acquire or issue any securities of Carbon Strategic other than have
been disclosed to the Company, and there is no agreement or understanding
between any persons and/or entities, which affects or relates to the voting or
giving of written consents with respect to any security of Carbon Strategic or
any instrument or security exercisable or exchangeable for, or convertible into
any security of Carbon Strategic.




Government Approval




5.12

The sale and delivery of the Carbon Strategic Stock to be delivered and sold by
the Seller to the Company is not subject to any governmental approval in any
jurisdiction.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      20




--------------------------------------------------------------------------------







No conflicts




5.13

Neither is in violation of, in conflict with, in breach of or in default under
any term or provision of:




(a)

its Certificate of Incorporation or Bylaws (each as may have been amended,
supplemented or restated); and




(b)

any provision of any judgment, writ, injunction, decree or order to which any of
them is a party.




Litigation




5.14

There is no action, suit, proceeding or investigation pending or, to the best
knowledge of either, currently threatened against the Seller or Carbon Strategic
that may affect the validity of this Share Purchase Agreement or the right of
the Seller to enter into this Share Purchase Agreement or to consummate the
transactions contemplated hereby.




5.15

There is no action, suit, proceeding or investigation pending or, to the best
knowledge of either, currently threatened against either, before any court or by
or before any governmental body or any arbitration board or tribunal, nor is
there any judgment, decree, injunction or order of any court, governmental
department, commission, agency, instrumentality or arbitrator against either.




5.16

Neither is a party or subject to the provisions of any adverse order, writ,
injunction, judgment or decree of any court or government agency.




Brokers Fees and Commissions




5.17

Neither the Seller nor Carbon Strategic nor any of their respective officers,
directors, employees, stockholders, agents or representatives, have employed any
investment banker, broker, or finder in connection with the transactions
contemplated by this Share Purchase Agreement and no such person or entity is
entitled to a fee with respect to the transactions contemplated by this Share
Purchase Agreement.




Applicable Laws




5.18

Each has complied in all respects with applicable governmental laws, rules and
regulations applicable to it and all shares of capital stock of either have been
issued in accordance with all such applicable laws.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      21




--------------------------------------------------------------------------------







Books and Financial Records




5.19

All the accounts, books, registers, ledgers, Board minutes and financial and
other material records of whatsoever kind of each have been fully properly and
accurately kept and completed; there are no material inaccuracies or
discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
each.




Minute Books




5.20

The minute books of each contain a complete summary of all meetings of Directors
and stockholders since the time of incorporation of each and reflect all
transactions referred to in such minutes accurately in all material respects.




Investment Company




5.21

Neither is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.




Property




5.22

The Forestry Assets will remain the property of Carbon Strategic at the Closing
and all current and existing contracts or other evidences of ownership
respecting the Forestry Assets shall be in full force and effect.




5.23

Neither has any real property or real property leases for which it is bound.




5.24

The Seller, and Carbon Strategic, shall fully assist the Company in preparing
and filing an 8-K Current Report under Item 5.01(8) as though the Company were a
“shell company,” which it is not, so as to require such 8-K Current Report to
have what is commonly referred to as the “Form 10 Information” included in such
8-K Current Reports for full disclosure purposes, including the required audited
and interim unaudited financial statements of Carbon Strategic, together with
unaudited proforma financial statements as required that show the combination of
the Company and Carbon Strategic following the closing of the Share Purchase
Agreement.




6

Conditions to the Company’s Obligations at the Closing




Subject to the terms hereof, the obligation of the Company to purchase the
shares of Carbon Strategic at the Closing is subject to the fulfillment, prior
to the Closing, to the satisfaction of the Company, of the following conditions:








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      22




--------------------------------------------------------------------------------

Performance of Obligations




6.1

The Seller shall have performed and complied with all agreements, obligations
and conditions contained in this Share Purchase Agreement that are required to
be performed or complied with by it on, before or after Closing.




Representations and Warranties




6.2

The representations, warranties and covenants of the Seller and Carbon Strategic
contained in Clauses 2A, 2B and Clause 5 hereof shall be true and correct as of
such Closing.




6.3

The Seller shall have delivered to the Company at the earlier of November 9,
2012, or at the Closing, the following:




(a)

copies of resolutions of the Seller and its stockholders duly adopting the Share
Purchase Agreement and any required other documentation necessary for the Seller
to complete its obligations under the Share Purchase Agreement, including but
not limited to authorizing its Directors, Officers or Managing Director to
execute, deliver and close the SPA, along with consenting resolutions of Carbon
Strategic, which consent to the Seller’s execution and delivery of the Share
Purchase Agreement;




(b)

a Register of stockholders (or members) and directors of the Seller and Carbon
Strategic, which shall be certified by their respective registered agents;




(c)

copies of all Articles of Incorporation, Organization or other charter documents
of the Seller and Carbon Strategic as filed with their countries of
organization, duly certified by the appropriate country agency, together with
certifications of good standing of each;




(d)

a share certificate for the one (1) ordinary share of the Carbon Strategic Stock
being acquired hereunder (or such other and additional shares as shall
constitute all of the issued and outstanding shares of any class of authorized
stock of Carbon Strategic);




(e)

an Officer’s or Director’s Certificate of each of the Seller and Carbon
Strategic certifying to the compliance with the representations and warranties
by each as contained herein, with the Seller’s Officer’s or Director’s
Certificate also covering the representations and warranties made by Carbon
Strategic;




(f)

the Seller’s (and Carbon Strategic’s as applicable) Disclosure Schedules; and








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      23




--------------------------------------------------------------------------------



(g)

audited financial statements for Carbon Strategic that conform fully to United
States “GAAP” standard, suitable to the Company’s auditors, for the fiscal years
ended June 30, 2012 and 2011.




7

Conditions to the Seller’s Obligations at the Closing




Subject to the terms hereof, the obligation of the Company to purchase the
shares of Carbon Strategic at Closing is subject to the fulfillment, prior to
the Closing, to the satisfaction of the Seller, of the following conditions:




Representations and Warranties




7.1

The representations, warranties and covenants of the Company and Oak Ridge
Nevada contained in Clause 3 and Clause 4 hereof shall be true and correct as of
such Closing.




7.2

Company shall have delivered to the Seller at Closing the applicable agreed
Purchase Price consideration to be satisfied by the issuance and delivery to
Seller of 94,130,440 (Ninety Four Million One Hundred and Thirty Thousand Four
Hundred and Forty shares of the Company Common Stock and delivered in
certificate form.




7.3

The Company shall have delivered to the Seller at the earlier of November 9,
2012, or at the Closing, the following:




(a)

copies of resolutions of the Company’s Board duly adopting the Share Purchase
Agreement and any required other documentation necessary for the Company to
complete its obligations under the Share Purchase Agreement, including but not
limited to authorizing its Directors and Officers to execute, deliver and close
the SPA;




(b)

a current list of stockholders the Company, which shall be certified by its
transfer agent;




(c)

copies of the Company’s Articles of Incorporation, as amended and as filed with
its state of organization, duly certified by the appropriate state agency,
together with a certificate of good standing;




 (d)

an Officer’s Certificate certifying to the compliance with the representations
and warranties by each as contained herein; and




(f)

The Company’s Disclosure Schedules.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      24




--------------------------------------------------------------------------------







8

RELIANCE ON REPRESENTATIONS AND WARRANTIES




Reliance on Representations and Warranties of Seller and Carbon Strategic




8.1

Notwithstanding any right of the Seller and Carbon Strategic to fully
investigate the affairs of the Company, and notwithstanding any knowledge of
facts determined or determinable by the Seller and Carbon Strategic pursuant to
such investigation or right of investigation, the Seller shall have the right to
rely fully upon the representations, warranties, covenants and agreements of the
Company contained in this Agreement.




Reliance on Representations and Warranties of the Company  




8.2

Notwithstanding any right of the Company to investigate the affairs of the
Seller, and notwithstanding any knowledge of facts determined or determinable by
the Company pursuant to such investigation or right of investigation, the
Company shall have the right to rely fully upon the representations, warranties,
covenants and agreements of the Seller and Carbon Strategic contained in this
Agreement.




9

TERMINATION AND LIQUIDATED DAMAGES




9.1

In the event that the Closing of this Share Purchase Agreement has not occurred
on or before November 9, 2012 (the “Outside Closing Date”), and no material
breach of this Agreement by the Party seeking to terminate this Agreement shall
have occurred or have been made (as provided in Section 9.2 hereof), the
Company, on the one hand, and the Seller, on the other hand, shall have the
right, at its or their sole option, to terminate this Share Purchase Agreement
without liability to the other side.  Such right may be exercised by the
Company, on the one hand, and the Seller, on the other hand, as the case may be,
giving written notice to the other at any time after the Outside Closing Date.




9.2

The Company may terminate this Agreement by giving notice to the Seller on or
prior to the Closing Date, without prejudice to any rights or obligations the
Company may have, if the Seller shall have materially breached any
representation or warranty or breached any agreement or covenant contained
herein or any other agreement to be performed prior to the Closing and such
breach shall not be cured within the earlier of the Outside Closing Date and
twenty-one (21) days following receipt by the Seller of a notice describing in
reasonable detail the nature of such breach.




9.3

The Seller may terminate this Agreement by giving prior written notice to the
Company on or prior to the Closing, without prejudice to any rights or
obligations the Seller may have, if the Company shall have materially breached
any of its covenants, agreements, representations, and warranties contained
herein or any





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      25




--------------------------------------------------------------------------------

other agreement to be performed prior to Closing and such breach shall not be
cured within the earlier of the Outside Closing Date and twenty-one (21) days
following receipt by the Company of a notice describing in reasonable detail the
nature of such breach.




9.4

Any provision hereof relating to indemnification by one Party of the other; any
provision relating to confidentiality; Clauses 9.5, 10.2 and 10.3; any payments
made prior to termination under Clause 10.10; Clause 10.13; and Clause 10.24 of
this Share Purchase Agreement shall survive termination.




9.5

Any payment authorized by the Seller in writing to be made from the funds that
the Seller has been required to deposit in accordance with Clause 1.5 herein
after the execution and delivery of this Share Purchase Agreement and prior to
the Outside Closing Date or any notice of termination by any Party hereof shall
be utilized by the Company in accordance with such written instructions and
shall be deemed to be liquidated damages to the Company in the event that the
Closing of this Share Purchase Agreement does not occur prior to the Outside
Closing Date for any reason other than a substantial and material default of the
Company; provided, however, payment or determination of such liquidated damages
shall not otherwise affect any rights of the Company against the Seller for any
claims hereunder.




10

General Provisions




Successors and Assigns




10.1

The terms and conditions of this Share Purchase Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
Parties.




Governing Law and Jurisdiction




10.2

This Agreement is to be governed by the laws of the State of Utah and all
parties consent and submit to the jurisdiction of the courts of the state of
Utah for the resolution of any disputes arising out of this Share Purchase
Agreement.




Dispute Resolution




10.3

Any dispute, disagreement, conflict of interpretation or claim arising out of or
relating to this Share Purchase Agreement, or its enforcement, shall be governed
by the laws of the State of Utah and enforced in the state or United States
courts situated in Salt Lake County, Utah.




10.4

The Seller and the Company hereby irrevocably and unconditionally submit, for
themselves and their property, to the exclusive jurisdiction of the state courts
of the State of Utah and of the United States District Court for the Central
Division





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      26




--------------------------------------------------------------------------------

in Salt Lake County, Utah, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Share Purchase
Agreement, or for recognition or enforcement of any judgment, and each of the
Parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding between them shall be heard and
determined in such state courts of the State of Utah, or, to the extent
permitted by law, in such United States court.




10.5

Each of the Parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.




10.6

Each Party hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Share Purchase Agreement in any court referred to
above.




10.7

Each of the Parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.




10.8

Each Party to this Share Purchase Agreement irrevocably consents to service of
process in the manner provided for notices below.




10.9

Nothing in this Agreement will affect the right of any Party to this Share
Purchase Agreement to serve process in any other manner permitted.




Resignation of Old and Appointment of New Board of Directors and Officers




10.10

Mr. Mark Meriwether at Closing shall resign as President and Chief Executive
Officer and shall be paid a Termination Employment Agreement Fee of US$150,000
(One Hundred Fifty Thousand United States Dollars) and 3,000,000 (Three Million)
restricted common shares with piggy back registration rights at the Closing and
shall be appointed as a Non-Executive or “Advisory” Director of Company and
shall execute a two (2) year Consulting Agreement with the Company at the
Closing for a fee of US$500,000 (Five Hundred Thousand United States Dollars);
which such sum and such shares will be paid to Mr. Meriwether in advance on the
Closing, from the funds required of the Seller pursuant to Clause 1.5; provided,
however, no such payment shall be made to Meriwether later than fifteen days
(15) from the execution and delivery of this Share Exchange Agreement; provided,
further, that the first proceeds thereof shall first be paid as outlined in
Clause 1.5(i), (ii) and (iii); and provided, further, however, all funds and
Company common stock issuable to Meriwether on the Closing shall be absolute and
non-refundable, regardless of his resignation, termination or dismissal,
whatsoever, from such positions or such Consulting Agreement.  During the period
that such Consulting Agreement shall remain in full force and





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      27




--------------------------------------------------------------------------------

effect, Meriwether will perform his duties thereunder to the best of his
abilities and for the benefit of the Company.




10.11

Mr. Jeffrey Flood shall be appointed as President and Chief Executive Officer of
Company and shall execute a one (1) year employment agreement with the Company
at the Closing.




10.12

The Company and its Board of Directors shall take such corporate actions
required by its Articles of Incorporation and/or Bylaws to:




(a)

appoint the below named persons to their respective positions, to be effective
on Closing; and




Name

Position

Mr. Jeffrey John Flood

President & Chief Executive Officer and Director

Mr. Mark Meriwether

Director




(b)

obtain and submit to the Seller, together with all required corporate actions
the resignation of any other current members of the Board of Directors, and any
and all other corporate officers and check signers as of the Closing.




Disclosure




10.13

The Seller and the Company agree that neither will make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Share Purchase Agreement or the terms and conditions of the
transactions contemplated by this Share Purchase Agreement without the prior
written consent of the Seller, which consent shall not be unreasonably withheld,
and with the understanding that all material terms, together with a copy of this
Share Purchase Agreement, shall be required to be filed with the SEC no later
than four (4) business days from its execution and delivery.




Notices




10.14

Any notice or other communication required or permitted under this Share
Purchase Agreement shall be sufficiently given if delivered in person or sent by
facsimile or by overnight registered mail, postage prepaid, addressed as
follows:





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      28




--------------------------------------------------------------------------------







(a)

The particulars for delivery of notices for Seller are:




Newmark Investment Limited

Attention: Mr. Hong Jia He, Chief Executive Officer

Address: 801 Pacific House, 20 Queens Road, Central, Hong Kong

Telephone: +61419601459

Email: jflood@carbon-strategic.com




(b)

The particulars for delivery of notices for the Company are:




Attention: Mr Mark Meriwether

Address: 3046 East Brighton Place

Salt lake City, Utah, United States of America, 84121

Telephone: +1-801-201-7635

Email: globalacq@aol.com




Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.




Parties in Interest




10.15

This Share Purchase Agreement may not be transferred, assigned or pledged by any
Party hereto, other than by operation of law.




10.16

This Share Purchase Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.




Entire Agreement




10.17

This Share Purchase Agreement and the other documents referred to herein contain
the entire understanding of the Parties hereto with respect to the subject
matter contained herein.




10.18

This Share Purchase Agreement shall supersede all prior agreements and
understandings between the Parties with respect to the transactions contemplated
herein.




Amendments




10.19

This Share Purchase Agreement may not be amended or modified orally, but only by
an agreement in writing signed by the Parties.








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      29




--------------------------------------------------------------------------------

Severability




10.20

In case any provision in this Share Purchase Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof will not in any way be affected or impaired thereby.




Counterparts




10.21

This Share Purchase Agreement may be executed in any number of counterparts,
including counterparts transmitted by telecopy, PDF or facsimile transmission,
any one of which shall constitute an original of this Share Purchase Agreement.
 When counterparts of copies have been executed by all Parties, they shall have
the same effect as if the signatures to each counterpart or copy were upon the
same document and copies of such documents shall be deemed valid as originals.
 The Parties agree that all such signatures may be transferred to a single
document upon the request of any Party.




Headings




10.22

The headings and captions used in this Share Purchase Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Share Purchase Agreement.




10.23

All references in this Share Purchase Agreement to sections, paragraphs,
exhibits and schedules shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits and schedules attached hereto, all of which
exhibits and schedules are incorporated herein by this reference.




Costs and Expenses




10.24

Except as otherwise provided herein, each Party hereto shall bear its own costs
and expenses in connection with the preparation, execution and delivery of this
Share Purchase Agreement, further, excluding, however, the Company’s Engagement
Letter effective as of August 14, 2012, with its legal counsel, Leonard W.
Burningham, Esq., which such Engagement Letter was the subject of a wire of a
retainer for fees required thereunder from the Seller, and the Engagement Letter
was accepted by the Seller, even though the Seller is not being represented in
any respect under such Engagement Letter.




Amendments and Waivers




10.25

Any term of this Share Purchase Agreement may be amended and the observance of
any term of this Share Purchase Agreement may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Parties.








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      30




--------------------------------------------------------------------------------



10.26

No delay or omission to exercise any right, power, or remedy accruing to the
Company upon any breach, default or noncompliance of the Company under this
Share Purchase Agreement shall impair any such right, power, or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring. All remedies, either under this Share
Purchase Agreement, by law, or otherwise afforded to the Company shall be
cumulative and not alternative.




Further Assurances




10.27

From and after the Completion Date of this Share Purchase Agreement, upon the
request of a Party, the other Party shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Share Purchase Agreement.




No Reverse Split




10.28

There shall be no reverse split of the outstanding common stock of the Company,
post-Closing, for a period of thirty-six (36) months from the date of the
Closing. If there is a reverse split effected by the Company during such period
of time, it will have no effect on the shareholdings of persons who were
stockholders of the Company prior to the Closing of this Share Exchange
Agreement, who, at the effective date of any such reverse split, still own and
have continuously owned their respective shares of the Company, provided each
such stockholder makes demand upon the Company within forty-five (45) days to
issue such additional shares as would be necessary to increase each such
stockholder's holdings to an amount of shares equal to the number of shares each
such stockholder would have owned had there not been a reverse split. Failing
that timely demand to the Company after public notice of any such reverse split,
the rights of any stockholder entitled to additional shares in the event of a
reverse split under this Clause during such thirty-six (36) month period, shall
be void.




Definition of Material Adverse Effect




10.2

“Material Adverse Effect” means, with respect to any entity, a material adverse
effect on the business, operations, results of operations or financial condition
of such entity taken as a whole, but shall exclude any effect resulting from or
relating to (i) general economic conditions or general effects on the industries
in which such entity operates, (ii) acts of terrorism or war (whether or not
threatened, pending or declared), or (iii) the public announcement of this Share
Purchase Agreement or the transactions contemplated hereby.





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      31




--------------------------------------------------------------------------------







Execution




This Share Purchase Agreement is executed by all the Parties as an Agreement on
the day and year hereinbefore mentioned without any duress or force from any
Parties, made in English in two copies, duly stamped and legally binding.







Signed for and on behalf of

 

 

NEWMARK INVESTMENT LIMITED

(SELLER)

 

 

by its duly authorized representative

 

 













/s/ Hong Jia He

 













/s/

Signature of authorized representative

 

Signature of witness

Mr. Hong Jia He

 

 

Chief Executive Officer

 

 

Name of authorized representative

 

Name of witness







Signed for and on behalf of

 

 

OAK RIDGE MICRO-ENERGY INC.

(PURCHASER/COMPANY)

 

 

by its duly authorized representative

 

 













/s/ Mark Meriwether

 













/s/

Signature

 

Signature of witness

Mr. Mark Meriwether

 

 

Director/President

 

 

Name

 

Name of witness








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      32




--------------------------------------------------------------------------------




Signed for and on behalf of

 

 

CARBON STRATEGIC PTE LTD

 

 

by its duly authorized representative

 

 













/s/ Jeffrey Flood

 













/s/

Signature of authorized representative

 

Signature of witness

Mr. Jeffrey Flood

 

 

Managing Director

 

 

Name of authorized representative

 

Name of witness








Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      33




--------------------------------------------------------------------------------







Schedule A




Carbon Strategic Pte Ltd – Forestry Assets







 





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      34




--------------------------------------------------------------------------------

Forestry Assets of the Seller




This is a list of the contracted REDD Carbon Projects that are the Forest Assets
of the Seller and upon which the Valuation was completed.




[sharepurchaseagreementexe002.gif] [sharepurchaseagreementexe002.gif]





Initial (Seller) ____/s/______        Initial (Carbon Strategic) __/s/________
      Initial (Company) ___/s/_____      35


